Citation Nr: 1721203	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for superficial acne and pseudofolliculitis barbae (skin disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969 and from March 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for superficial acne and pseudofolliculitis barbae with an assigned 0 percent rating.

In November 2014, the Veteran testified at a Travel Bard hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, the Board remanded the claim for additional development.  The case is now returned for appellate review.


FINDING OF FACT

The service-connected skin disability, at worst, is shown to have required oral systemic therapy such as a corticosteroid for approximately six weeks, but affected less than five percent of the entire body area and no scarring was noted.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for a skin disability has been met. 	 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118a, Diagnostic Codes 7806 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist.  The electronic claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.  

The Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Additionally, in accordance with the January 2015 Board remand, the AOJ obtained updated VA treatment records and afforded the Veteran an additional April 2015 VA examination to evaluate the severity of his skin disability.  Therefore, the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268   (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Merits of the Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran appeals the denial of an initial compensable disability rating for a skin disability, which is rated under DC 7806 as analogous to dermatitis or eczema.  Under DC 7806, a 0 percent rating is warranted for a skin disability that that covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requires no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disability that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disability that covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disability that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The regulations also provide that skin disabilities under this code may be rated as disfigurement of the head, face, or neck, or scarring, depending on the predominant disability.  38 C.F.R. § 4.118, DC 7806.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  See id.   Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Turning to the evidence of record, the Veteran was afforded a VA examination in September 2010.  The examiner noted that the Veteran had acne and pseudofolliculitis, which is constant.  He noted acne on face and back, and determined that the acne was superficial (with comedones, papules, pustules, superficial cysts).  Less than 40 percent of the face and neck was affected.  The examiner noted that there was treatment in the past 12 months, which consisted of doxycycline hyclate tablets taken by mouth twice per day.  Additionally, the acne was treated with clindamycin phosphate and benzoyl peroxide.  The examiner noted that the treatment was topical at present, but was systemic in the past.  It was further noted that neither the oral or topical treatment was a corticosteroid or an immunosuppressive.

An April 2015 VA examination report shows that there was treated with oral or topical medications in the past 12 months, which consisted of clindamycin and benzoyl peroxide for a constant/near-constant duration of time.  No treatments other than systemic or topical medications were noted in the past 12  months for exfoliative dermatitis or papulosquamous disorders.  There were no debilitating or non-debilitating episodes due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  No acne was noted and the examiner indicated that acne or chloracne affects less than 40 percent of the face and neck.

A review of VA treatment records shows that throughout the appeal period, the Veteran's acne has been consistently treated with oral and topical antibiotic medication, such as doxycycline and clindamycin.  November 2009, February 2010 and March 2014 VA treatment records shows these medications were prescribed.  Moreover, a February 2010 VA treatment record shows that in addition to prescribed clindamycin and doxycycline, the Veteran was prescribed triamcinolone acetonide (which is a corticosteroid), twice per day for two weeks and if rash persists, twice per day on weekends only, for up to 6 weeks.  A March 2014 VA treatment record shows that the Veteran had a "short course of doxy" for 6 weeks.

Based on the foregoing, the Board finds that the Veteran's skin disability more closely approximates the criteria for a 30 percent disability rating.  In sum, the evidence shows that at worst, the Veteran's skin disability required systemic therapy of triamcinolone acetonide, which is a corticosteroid for approximately six weeks.  As the medications upon which the Board is granting are oral medications (that is, the oral medications alone support the grant in this decision),  the Board finds that this appeal was not affected by Johnson v. McDonald, 27 Vet. App. 497 (2016).  

The evidence does not more nearly approximate the criteria for the next higher rating, which requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Although the evidence shows that the Veteran requires constant/near constant treatment with clindamycin and benzoyl peroxide, neither medication is a corticosteroid or an immunosuppressive drug.

The Board has considered whether a higher rating would be warranted under another diagnostic code, but the VA examiners' reports indicate that the superficial acne and pseudofolliculitis barbae have not resulted in scarring or disfigurement which could merit a higher evaluation under a separate diagnostic code.  Furthermore, a rating under DC 7828, which is the rating code for acne, would result in a 0 percent rating because the Veteran's acne is superficial and not deep as required for the next higher 10 percent rating.  Consequently, the Board concludes that DC 7806 most appropriately reflects the Veteran's service-connected skin disability.  See Butts (choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, an initial 30 percent rating, but no higher, is warranted.  There is no basis for a staged rating of the disability as the preponderance of the evidence is against a higher 60 percent rating.

The Board has considered whether an extraschedular rating is warranted.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements." 

The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The evidence shows that the symptoms of the Veteran's service-connected skin disability is contemplated by the applicable rating criteria.  The Veteran's superficial acne and pseudofolliculitis barbae directly correspond to the schedular criteria for dermatitis or eczema (DC 7806).  The Board finds that the assigned schedular rating is adequate to rate the Veteran's skin disability.  The evidence does not show that the skin disability caused interference with employment or frequent hospitalizations.  Thus, consideration of whether the Veteran's disability caused marked interference with employment or frequent hospitalization is not required.

Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), in which the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities", is inapplicable as the Veteran's skin disability is the sole service-connected disability. 

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the Veteran has not contended, and the record does not suggest, that the Veteran is unable to maintain substantial gainful employment because of his service-connected skin disability; therefore, consideration of TDIU is not warranted.

ORDER

An initial 30 percent rating, but no higher, for superficial acne and pseudofolliculitis barbae is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


